NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-3259-18T3

ERIC HINES,

          Appellant,

v.

NEW JERSEY DEPARTMENT
OF CORRECTIONS,

     Respondent.
__________________________

                    Submitted February 24, 2020 – Decided March 24, 2020

                    Before Judges Fasciale and Mitterhoff.

                    On appeal from the New Jersey Department of
                    Corrections.

                    Eric Hines, appellant pro se.

                    Gurbir S. Grewal, Attorney General, attorney for
                    respondent (Jane C. Schuster, Assistant Attorney
                    General, of counsel; Beonica McClanahan, Deputy
                    Attorney General, on the brief).

PER CURIAM
      Eric Hines appeals from a March 1, 2019 final agency decision by the

New Jersey Department of Corrections (DOC) denying his request for a word

processor. Hines is an inmate, classified and housed in Level 1-AdSeg—the

most highly restricted housing unit—at South Woods State Prison. Pursuant to

DOC's policy, inmates in that level are not permitted to possess word processors.

We affirm.

      On appeal, Hines argues:

             POINT I
             DISCRIMINATION AND RETALIATORY ACTS
             BEEN DISPLAYED SINCE 2016.

             POINT II
             FAILURE TO FOLLOW THEIR OWN RULES [AND]
             REGULATIONS GOVERNING ADMINSTRATIVE
             CLOSE SEGREGATION UNIT APP[R]OVAL FOR
             LEVEL #ONE INMATES.

             POINT III
             DISCRIMINATION    AGAINST              INMATE       IN
             SIMILAR SITUATION.

             POINT IV
             FAILURE TO PROVIDE EQUAL PROTECTION OF
             THE LAW.

             POINT V
             BREACH OF DUTY.




                                                                         A-3259-18T3
                                       2
Although we conclude that these contentions are without sufficient merit to

warrant attention in a written opinion, Rule 2:11-3(e)(1)(D) and (E), we add

these brief remarks.

      Our standard of review is settled. We defer to administrative agencies in

recognition of their "expertise and superior knowledge of a particular field." In

re Herrmann, 192 N.J. 19, 28 (2007). In our review of DOC's exercise of

authority, we must acknowledge "[t]he breadth and importance of the

Commissioner's expertise and discretionary authority in matters of prison

policy, regulation and administration[.]" Ortiz v. N.J. Dep't of Corr., 406 N.J.

Super. 63, 70 (App. Div. 2009).

      N.J.A.C. 10A:5-3.8 and N.J.A.C. 10A:1-11.2 address whether an inmate

may possess specific property items. N.J.A.C. 10A:5-3.8, entitled "[p]ersonal

items," states:

             (a) A Director, Division of Operations or designee
             shall, in accordance with the Administrative
             Segregation Level Program, develop a written list of
             authorized personal property items and the amounts of
             personal property items authorized for retention by
             inmates while confined in an Administrative Close
             Supervision Unit.

             (b) All inmates admitted to an Administrative Close
             Supervision Unit shall be permitted to retain only those
             personal property items and amounts of personal
             property as are set forth on the list of authorized,

                                                                         A-3259-18T3
                                        3
              permissible items for inmates in an Administrative
              Close Supervision Unit developed under (a) above.

              (c) Unauthorized, non-permissible personal property
              shall be handled in accordance with N.J.A.C. 10A:1-11.

N.J.A.C. 10A:1-11.2(b), entitled "[p]ermissible personal property," requires

"[t]he listing and any regulations concerning inmate personal property shall be

published in each correctional facility Inmate Handbook."         South Woods

complied with these regulations. The Inmate Handbook identifies personal

property items permitted for inmates in Level 1-AdSeg—a classification for

inmates found guilty of serious disciplinary infractions and whose possessions,

activities, and amenities are the most highly restricted—and a word processor is

not listed.

      Affirmed.




                                                                        A-3259-18T3
                                        4